DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/326,184 filed on 5/20/2021.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 and 4/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 13-14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the step of dividing…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the step of generating…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the step (123) of searching…" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the step of searching…" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 also recites the limitation "the second data block" in lines 5, 6, 8, 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "all the steps of the method of claim 1" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected because it depends from a base claim (claim 4) that is currently rejected and fails to cure the deficiencies of its respective base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 12-13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Yamanaka (US 6,549,982).
With respect to claim 1, Yamanaka teaches of a computer-implemented method (110) of pre-allocating memory for storing data blocks, the computer-implemented method comprising: dividing (111) memory space (310, 410) into a plurality of memory buffers (311-319, 411-419) of two or more different predetermined sizes (fig. 6; column 6, lines 39-48; where a plurality of memory buffers belong to free lists of different sizes based on the size of each respective buffer.  Since each free list is for buffers of a particular size, the sizes of the buffers are predetermined); and
 generating (112) an index (115, 200) comprising a plurality of index entries (201- 207), each associated with a different memory buffer (fig. 5-6, column 6, lines 13-48; where the balanced tree and the free lists makeup the claimed index.  Each buffer is associated with an entry/node in the balanced tree or in a free list),
wherein each index entry identifies the size of the associated memory buffer (fig. 5-6, column 6, lines 13-48; where the number of the buffer in the balanced indicates the numbers of the blocks to be held (claimed size) and the free list that the buffer is in indicates the size of the buffer) and
an availability of the associated memory buffer (fig. 5-6, column 6, lines 13-48; where buffers in the free lists are available for use and buffers that are a part of the balanced tree are storing data).
With respect to claim 3, Yamanaka teaches of wherein each of the plurality of memory buffers is configured, whilst they are identified by the index, to be indivisible during subsequent use of the plurality of memory buffers (fig. 5-8, column 6, lines 13-48, column 7, line 57-column 8, line 25; whereas during operation the buffers are not subdivided or combined, but instead one of appropriate size or larger is located or if one cannot be found, the process sleeps until one is released, thus the buffers are indivisible for subsequent use).
With respect to claim 4, Yamanaka teaches of wherein the step of dividing memory space further comprises configuring each memory buffer to be indivisible (fig. 5-8, column 6, lines 13-48, column 7, line 57-column 8, line 25; whereas during operation the buffers are not subdivided or combined, but instead one of appropriate size or larger is located or if one cannot be found, the process sleeps until one is released, thus the buffers are indivisible for subsequent use).
With respect to claim 6, Yamanaka teaches of wherein the index (115, 200) comprises a tree-based data structure, each node (201-207) of the tree-based data structure comprising a different index entry (fig. 5; column 6, lines 14-38; each node of the balanced tree corresponds to one of the buffers).
With respect to claim 12, Yamanaka teaches of a computer-implemented method (100) of performing a data block storage process, the computer-implemented method comprising; identifying (121) a size of the data block (fig. 8; column 7, line 57-column 8, line 4; as the data size is compared with the buffer size, the size of the data must have been identified);
obtaining (122) an index (115, 200) generated by performing the method (110) of claim 1 (fig. 5-6, column 6, lines 13-48; where the balanced tree and the free lists makeup the claimed index.  Each buffer is associated with an entry/node in the balanced tree or in a free list);
searching (123) the index, using the identified size of the data block, to identify an index entry associated with a particular memory buffer, being a memory buffer that is able to store the data block (fig. 8; column 7, line 57-column 8, line 25; where the free lists are searched to locate a buffer that can store the data); and 
storing (124) the data block in the particular memory buffer (fig. 8; column 7, line 57-column 8, line 25; where the buffer is used to store the data).
With respect to claim 13, Yamanaka teaches of in response to storing the data block in the particular memory buffer, configuring (125) an availability of the particular memory buffer identified by the identified index entry to indicate that the particular memory buffer is unavailable (fig. 8; column 7, line 57-column 8, line 25; where the buffer is reserved and inserted into the balanced tree which indicates that it is no longer free),
preferably wherein the step (123) of searching the index to identify an index entry associated with a particular memory buffer comprises identifying an index entry that indicates that its associated memory buffer is not identified as being unavailable and is of sufficient size to store the data block (fig. 8; column 7, line 57-column 8, line 25; where the free lists are searched to find a buffer entry that is capable to storing the data).
With respect to claim 15, Yamanaka teaches of in response to an indication (130A) that there is no longer a desire to store a stored data block: identifying (131) the index entry of the index associated with the memory buffer that stores the stored data block (fig. 9-10; column 8, line 30-column 9, line 13; where when the data is stored in a buffer on the balanced tree, the data is output from the buffer, the buffer is released and deleted and the data is stored in a new buffer from the free list); and
configuring (132) an availability of the memory buffer identified by the identified index entry, associated with the memory buffer that stores the stored data block, to indicate that the memory buffer that stored the stored data block is available (fig. 9-10; column 8, line 30-column 9, line 13; where when the data is stored in a buffer on the balanced tree, the data is output from the buffer, the buffer is released and deleted, which places the buffer back into the free list indicating that it is free).
With respect to claim 18, Yamanaka teaches of a non-transitory machine readable storage medium storing machine readable instructions which, when executed by a processing system, cause the processing system to perform all the steps of the method of claim 1 (column 4, lines 46-58; where a recording medium stores a program that when executed performs the above mentioned operations of Yamanaka.  This program must  be executed by a processing system for its operations to be carried out as Yamanaka describes).
With respect to claim 19, Yamanaka teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claim 20, Yamanaka teaches of the limitations cited and described above with respect to claim 12 for the same reasoning as recited with respect to claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US 6,549,982).
With respect to claim 5, Yamanaka teaches of  wherein the two or more different sizes comprises: three or more different sizes or twenty or more different sizes (fig. 6; column 6, lines 39-48; where there are three or more free lists that correspond to each of the buffer sizes).
Yamanaka fails to explicitly teach of wherein the two or more different sizes comprises: five or more different sizes or twenty or more different sizes.
However, Yamanaka suggests wherein the two or more different sizes comprises: five or more different sizes or twenty or more different sizes (fig. 6; column 6, lines 39-48; the figure shows that there are 3 different sizes of free lists, but also uses repeated “……..” to indicate that multiple additional sizes of free lists can be included.  This suggests to one of ordinary skill in the art that there can be five or more free lists).
Yamanaka is analogous art because they are from the same field of endeavor, as they are directed to memory buffer caching.
It would have been obvious to one of ordinary skill in the art having the teachings of Yamanaka before the time of the effective filing of the claimed invention to incorporate a plurality of different buffer sizes greater than five in Yamanaka as suggested by Yamanaka.  Their motivation would have been to increase the flexibility of the buffer system by being able to accommodate more sizes of buffers.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as applied to claim 1 above, and further in view of Lifshitz (US 6,670,898).
With respect to claim 2, Yamanaka fails to explicitly teach of wherein the total number of the plurality of memory buffers is predetermined.
However, Lifshitz teaches of wherein the total number of the plurality of memory buffers is predetermined (column 4, line 25-column 5, line 60; where the memory is configured into a predetermined number of FIFOs).
Yamanaka and Lifshitz are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Yamanaka and Lifshitz before the time of the effective filing of the claimed invention to incorporate the configuration of a predetermined number of buffers of Yamanaka as taught in Lifshitz.  Their motivation would have been to more efficiently operate the system with a set number of buffers.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as applied to claim 1 above, and further in view of Bailey et al.  (US 9,558,297).
With respect to claim 7, Yamanaka fails to explicitly teach of wherein the position of each index entry (201-207) within the tree-based data structure is based upon the size of its associated memory buffer.
However, Bailey teaches of wherein the position of each index entry (201-207) within the tree-based data structure is based upon the size of its associated memory buffer (abstract, column 1, line 45-column 2, line 24, column 9, lines 17-33; where the key value includes the size of the memory portion and the tree is sorted by the key value).
Yamanaka and Bailey are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Yamanaka and Bailey before the time of the effective filing of the claimed invention to incorporate the sorting of the balanced tree of Yamanaka by the size of the buffers.  Their motivation would have been to more efficiently use the memory.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as applied to claim 1 above, and further in view of Gunna et al. (US 2007/0050564).
With respect to claim 8, Yamanaka fails to explicitly teach of wherein each index entry comprises a flag indicating the availability of the associated memory buffer.
However, Gunna teaches of wherein each index entry comprises a flag indicating the availability of the associated memory buffer (paragraph 39; where the free list contains a bit vector for entry that indicates whether the corresponding buffer entry is available or unavailable; in the combination with Yamanaka it would indicate whether or not the buffer is available).
Yamanaka and Gunna are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Yamanaka and Gunna before the time of the effective filing of the claimed invention to incorporate the availability bit vectors of Gunna into the free lists of Yamanaka.  Their motivation would have been to more efficiently use the memory.
With respect to claim 9, the combination of Yamanaka and Gunna teaches of wherein the flag comprises a binary flag indicating whether or not the associated memory buffer is in use (Gunna, paragraph 39; where the free list contains a bit vector for entry that indicates whether the corresponding buffer entry is available or unavailable; in the combination with Yamanaka it would indicate whether or not the buffer is available).
The reasons for obviousness are the same as those indicated above with respect to claim 8.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as applied to claim 1 above, and further in view of Valency et al. (US 9,063,841).
With respect to claim 10, Yamanaka fails to explicitly teach of wherein the memory space (410) comprises at least one portion of memory space from a first memory, and at least one portion of memory space from a second, different memory.
However, Valency teaches of wherein the memory space (410) comprises at least one portion of memory space from a first memory, and at least one portion of memory space from a second, different memory (abstract, column 8, lines 25-31; where the buffer chunks (claimed buffers) are from multiple different memory devices).
Yamanaka and Valency are analogous art because they are from the same field of endeavor, as they are directed to memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Yamanaka and Valency before the time of the effective filing of the claimed invention to incorporate the distributing the memory buffers across multiple memory devices in Yamanaka as taught in Valency.  Their motivation would have been to balance the load on the buffers (Valency, column 8, lines 25-31).
With respect to claim 11, Yamanaka teaches of wherein the step of generating an index comprising a plurality of index entries comprises generating a plurality of sub-indexes, each sub-index being associated with a different memory and each comprising a plurality of the index entries (fig. 5; column 6, lines 14-38; where each of the balanced tree nodes can be considered a sub-index and corresponds to a different memory location in the magnetic disks).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as applied to claim 12 above, and further in view of Foore et al. (US 2004/0179497).
With respect to claim 17, Yamanaka fails to explicitly teach of a computer-implemented method (100) of performing a wireless communication process, the computer-implemented method comprising: performing a wireless communication process that requires the storage of one or more data blocks in memory space; during the performance of the wireless communication process, storing at least one data block in memory space by performing the method of claim 12 one or more times.
However, Foore teaches of a computer-implemented method (100) of performing a wireless communication process, the computer-implemented method comprising: performing a wireless communication process that requires the storage of one or more data blocks in memory space (paragraph 15, 20; where a plurality of buffers store data to be transmitted by the wireless transceiver).
The combination of Yamanaka and Foore teaches of during the performance of the wireless communication process, storing at least one data block in memory space by performing the method of claim 12 one or more times (Yamanaka, fig. 5-6, 8; column 6, lines 13-48, column 7, line 57-column 8, line 25; Foore, paragraph 15, 20; where in the combination when the data is stored in the buffers for transmission by the wireless transceiver, it is stored by the process of Yamanaka).
Yamanaka and Foore are analogous art because they are from the same field of endeavor, as they involve memory management.
It would have been obvious to one of ordinary skill in the art having the teachings of Yamanaka and Foore before the time of the effective filing of the claimed invention to incorporate the wireless communication of Foore using the buffer caching of Yamanaka.  Their motivation would have been to more efficiently use the buffer memories at high speed (Yamanaka, column 2, lines 47-50).

Allowable Subject Matter
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 14, the prior art does not teach or suggest, “wherein the step of searching the index using the identified size of the second data block, is further based upon a location of the index entry, associated with the particular memory buffer in which the first data block was stored, within the index,” in combination with the other claimed limitations.
With respect to claim 16, the prior art does not teach or suggest, “in response to an indication that the memory buffers are no longer required, reconfiguring each memory buffer to be divisible,” in combination with the other claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138